Citation Nr: 1002845	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for acromegaly with dilated 
cardiomyopathy and arthralgias, to include as due to 
radiation exposure in service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In October 2009, the Veteran and his wife testified before 
the undersigned Acting Veterans Law Judge at a Board hearing 
at the Montgomery RO.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation during 
service.

2.  Acromegaly with dilated cardiomyopathy and arthralgias is 
not etiologically related to service or non-ionizing 
radiation exposure.


CONCLUSION OF LAW

Acromegaly with dilated cardiomyopathy and arthralgias was 
not incurred or aggravated in service, and is not 
attributable to exposure to radiation during service.  38 
U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2003 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for entitlement 
to service connection for the Veteran's acromegaly with 
dilated cardiomyopathy and arthralgias, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This VCAA correspondence was untimely, however, as it was 
sent after the initial rating decision.  As the RO has 
readjudicated the Veteran's claim multiple times since he was 
provided with the proper notification, any timing defect is 
rendered harmless.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Veteran was not provided with notice regarding how 
disability ratings and effective dates are assigned until 
March 2006.  Because the Board's decision herein denies the 
Veteran's claim for service connection, however, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board finds, therefore, that the necessary VCAA notice 
requirements have been met.

The record also reflects that VA fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claim, including VA medical 
records, and as warranted by law, affording a VA examination.  
The evidence shows that any VA error in notifying or 
assisting the appellant does not reasonably affect the 
fairness of this adjudication.  Significantly, for reasons 
described below, a VA examination is not "necessary," under 
38 C.F.R. § 3.159(c)(4) in this case.  Hence, the case is 
ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and medical records.  Although this Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S. C.A. § 
1110;     38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).
 
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the Veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed Veteran" within specified periods of 
time.  A "radiation- exposed Veteran" is some one who 
participated in a "radiation-risk activity" which includes 
the occupation of Hiroshima or Nagasaki Japan during the 
period of time from August, 6, 1945 to July 1, 1946.  38 
C.F.R. §§ 3.309(d)(3)(ii)(B).  This is further defined as 
official military duties within 10 miles of the city limits 
of either city.  38 C.F.R. §§ 3.309(d)(3)(vi).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; bone cancer, multiple myeloma, and prostate 
cancer are all specifically enumerated as being radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  When there is evidence 
that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits.  38 C.F.R. 
§ 3.311(a)(2), (b).

In this case, there is no evidence suggesting the claimed 
disability during service.  After service, the Veteran 
developed acromegaly and was diagnosed with cancerous tumors 
in his colon and his pituitary gland.  He argues that he 
developed radical hormone production due to the damage done 
to his pituitary glad and hypothalamus from being exposed to 
radar, which resulted in these disabilities.

The Veteran served as a radarman in the Navy, where he worked 
with radar equipment.  The United States Court of Appeals for 
Veterans Claims has taken judicial notice that radar 
equipment emits microwave-type, non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997).  Non-
ionizing exposure from radar equipment is not the type of 
radiation exposure addressed by the VA regulations found at 
38 C.F.R. §§ 3.309 and 3.311.

The Veteran does not argue that he was exposed to ionizing 
radiation.  Despite this, the Navy conducted a query of the 
ionizing radiation exposure registry in May 2004, which 
revealed no reports of occupational exposure to ionizing 
radiation pertaining to this Veteran.  Thus, the Board 
confirms that the Veteran was not exposed to ionizing 
radiation.

The Navy also submitted information about exposure to non-
ionizing radiation, noting that the Navy does not keep 
dosimetry records for personnel working with non-ionizing 
radiation "because there are no known biological effects 
attributed to cumulative exposure."  The Navy also found 
that "[t]here is no scientific basis for associating this 
veteran's prior work as a Radarman with radiation-induced 
illness or disease."  To support its statements, the Navy 
submitted information regarding studies pertaining to non-
ionizing radiation.  Reports had found that current 
scientific evidence indicates that exposure to radiofrequency 
fields is unlikely to produce or promote cancers.  A study of 
40,581 Navy veterans of the Korean War with potential 
exposure to high-intensity radar had shown that death from 
all diseases and cancers were significantly below expectation 
overall and for 20,021 sailors with high radar exposure 
potential.  The study noted that radar had little effect on 
mortality in the test group of Navy veterans.  

The record clearly shows that the Veteran is currently 
diagnosed with acromegaly with dilated cardiomyopathy and 
arthralgias.  The evidence of record, however, lacks any 
competent nexus opinion relating his disability to service, 
to include in-service exposure to non-ionizing radiation.  
While the Veteran stated that he first began noticing his 
hands and body becoming abnormally large sometime 
approximately 10 years after service, he does not argue that 
these symptoms first occurred in service and have been 
continuous since service.  Thus, he must have a competent 
nexus opinion to support his claim.  He has not provided any 
such opinion.

The Board recognizes that the Veteran has submitted 
substantial argument based on medical studies to support the 
theory that his acromegaly with dilated cardiomyopathy and 
arthralgias is related to in-service exposure to non-ionizing 
radiation.  The Board notes that these are general articles 
and contentions which do not offer information specific to 
this Veteran's exposure and subsequent illnesses.  Thus, the 
articles are entitled to little probative weight.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).

The Board acknowledges and considers the Veteran's assertions 
that his acromegaly with dilated cardiomyopathy and 
arthralgias is due to service.  The Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a);             38 
C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Diagnosing and relating a current disability etiologically to 
an incident of service or to non-ionizing radiation exposure, 
however, requires opinion evidence from experts with medical 
training, and is not subject to lay diagnosis.  The Veteran's 
statements are not competent evidence of a nexus since 
laypersons, such as himself, are not qualified to render a 
competent opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, in the absence of a continuity-of-symptomatology 
assertion or competent medical evidence linking a current 
disability to service, there exists no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that a VA 
examination, with an etiology opinion, is not "necessary" 
under 38 C.F.R. § 3.159(c)(4).   See also 38 U.S.C.A. § 
5103A(c)(4).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for acromegaly with 
dilated cardiomyopathy and arthralgias, to include as due to 
radiation exposure in service, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for acromegaly with dilated 
cardiomyopathy and arthralgias, to include as due to 
radiation exposure in service, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


